NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1008-20

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                    APPROVED FOR PUBLICATION
v.                                          June 24, 2022

JAIME CAMBRELEN, a/k/a                 APPELLATE DIVISION

JAIME J. CAMBRELEN, and
JAIME CAMBRELENE,

     Defendant-Appellant.


          Argued May 31, 2022 – Decided June 24, 2022

          Before Judges Messano, Rose and Enright.

          On appeal from the Superior Court of New Jersey, Law
          Division, Atlantic County, Indictment No. 20-01-0031
          and Accusation No. 20-08-0539.

          Al Glimis, Designated Counsel, argued the cause for
          appellant (Joseph E. Krakora, Public Defender,
          attorney; Al Glimis, on the brief).

          John J. Santoliquido, Special Deputy Attorney
          General/Acting Assistant Prosecutor, argued the cause
          for respondent (Cary S. Shill, Acting Atlantic County
          Prosecutor, attorney; John J. Santoliquido, of counsel
          and on the brief).

          Barry H. Evenchick argued the cause for amicus curiae
          Association of Criminal Defense Lawyers of New
            Jersey (Pashman Stein Walder Hayden, PC, attorneys;
            Barry H. Evenchick, of counsel and on the brief; Joshua
            P. Law, on the brief).

            Carol M. Henderson, Assistant Attorney General,
            argued the cause for amicus curiae Office of the
            Attorney General of New Jersey (Matthew J. Platkin,
            Acting Attorney General, attorney; Carol M.
            Henderson, of counsel and on the brief).

      The opinion of the court was delivered by

ROSE, J.A.D.

      In this appeal, we consider the propriety of a negotiated plea agreement

provision, permitting the State to revoke its sentencing recommendation if the

defendant is arrested on new charges that are not adjudicated prior to sentencing.

Because we conclude a no-new-arrest or no-new-charges provision violates a

defendant's right to due process and is fundamentally unfair, we vacate

defendant's conviction and remand the matter to allow the parties to negotiate a

new plea agreement or permit defendant to withdraw his guilty plea. Our

decision has no bearing, however, on those plea agreement provisions that limit

the State's right to revoke its sentencing recommendation or recommend a

harsher sentence if a defendant fails to appear at sentencing, provided the

defendant is afforded a fair hearing pursuant to established case law.




                                                                           A-1008-20
                                        2
                                       I.

       In August 2020, while detained pretrial, defendant Jaime Cambrelen pled

guilty to first-degree unlawful possession of a handgun by a person previously

convicted of a NERA 1 crime, N.J.S.A. 2C:39-5(j), charged in a twenty-three

count Atlantic County indictment. The same indictment charged three co-

defendants with various offenses arising from the shooting death of Bernard

Murphy. Defendant was not charged with homicide-related offenses. 2

       During his plea allocution, defendant admitted he "c[a]me into possession

of a handgun" on October 17, 2019, on Florida Avenue in Atlantic City, when

he "picked it off the ground." 3 Defendant acknowledged he did not have a permit

to carry the handgun and previously had been convicted of second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(1), a NERA offense. Defendant also

waived his rights to indictment and trial by jury, and pled guilty to Atlantic

County Accusation No. 20-08-0539, charging him with fourth-degree unlawful


1
    No Early Release Act, N.J.S.A. 2C:43-7.2.
2
  Defendant also was charged with second-degree unlawful possession of a
handgun, N.J.S.A. 2C:39-5(b)(1); third-degree hindering apprehension, N.J.S.A.
2C:29-3(b)(1); two counts of fourth-degree tampering with evidence, N.J.S.A.
2C:28-6(1); fourth-degree obstruction of the administration of law, N.J.S.A.
2C:29-1(a); and fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2).
3
   The record reveals defendant was not involved in the shooting, but
immediately thereafter picked up the gun from the ground where Murphy's body
had fallen.

                                                                         A-1008-20
                                       3
possession of a weapon, N.J.S.A. 2C:39-5(d), for possessing a shank while in

jail pending trial.

       In exchange for defendant's guilty pleas, the State made the following

sentencing recommendation, reflected in paragraph 13 of the plea form:

                   Aggregate sentence of 10 years in prison must
             serve 42 months without parole, Ind[ictment No.] 20-
             01-00031; 10 years in prison must serve 42 months
             without parole (Graves)[4] concurrent to Acc[usation
             No.] 20-08-00539; 18 months in prison. Truthful
             testimony. Waive right to appeal, R. 3:9-3(d). Bail and
             detention continued. No show, no rec[ommendation].
             New charges, no rec[ommendation]. Forfeit weapons
             and property seized. State to move for extended term
             sentence.

             [(Emphasis added).]

Paragraph 21 of the plea form sets forth the remainder of the parties'

representations:

                   Defendant to argue for 8 years in prison[;] must
             serve 42 months w[ith]o[ut] parole. State does not
             agree to sentence a degree lower. [5]
                   Defendant to move to reopen detention hearing
             and for release[.] R. 3:4A(b)(3). State opposes motion.




4
    Graves Act, N.J.S.A. 2C:43-6(c).
5
   The plea form reflects defendant's anticipated motion for a downward
departure on the first-degree charge, which would permit sentencing in the
second-degree range, i.e., between five and ten years' imprisonment. See
N.J.S.A. 2C:43-6(a)(2).

                                                                         A-1008-20
                                       4
      During the plea hearing, the trial court explained the ramifications if

defendant failed to appear at sentencing or was arrested on new charges while

he was released from jail:

                  Now, the State is going to move for an extended
            term. And I will consider that motion, of course, as any
            motion that's presented. But the real exposure you have
            on such a motion is that if you fail to come back on the
            date I give you for sentencing, or if you come back
            having incurred new charges, then the State can indict
            you for whatever new charges you may have incurred.
            You could be sentenced by me in my discretion, which
            could include granting the State's motion for an
            extended term. You'd face then up to the term of your
            natural life for the most serious offense here.

                  So, if you want the recommendation here, and
            any opportunity for more lenient treatment, you'll be on
            time and out of trouble.

      Defendant acknowledged his understanding of the terms of the plea

agreement. The court released defendant from custody for a thirty-day period

"to allow him to make arrangements for his affairs" before serving his prison

sentence, and imposed several conditions of release, including that defendant

"commit no new offenses." The court reiterated the impact of violating a

condition of his release or committing a new offense; defendant again

acknowledged his understanding of the potential ramifications. He was released

from jail, pending the September 24, 2020 sentencing date.




                                                                       A-1008-20
                                       5
      On September 22, 2020, two days before his scheduled sentencing,

defendant was arrested and charged with multiple drug and weapons offenses,

including first-degree possession of heroin with intent to distribute, N.J.S.A.

2C:35-5(b)(1). The charges arose from a motor vehicle stop in Atlantic City.

      According to the affidavit of probable cause supporting the complaint -

warrant, defendant was lying in the rear seat when the car was stopped. The

driver did not possess a valid driver's license and could not provide police with

the name of the owner. Police observed the odor of marijuana emanating from

the vehicle, and a clear plastic baggie containing what appeared to be crack

cocaine in the center console cup holder. 6 A search of the car yielded a handgun

in the glove compartment and large quantities of drugs in the trunk.

      A Law Division judge, who was not the sentencing judge, granted the

State's motion for pretrial detention, finding probable cause based on the

officer's affidavit and police report. Defendant consented to detention.

      After defendant's September 22, 2020 arrest, the State withdrew its

sentencing recommendation, moved for a discretionary extended term as a



6
     The New Jersey Cannabis Regulatory, Enforcement Assistance, and
Marketplace Modernization Act, N.J.S.A. 24:6I-31 to - 56, became effective on
February 22, 2021. Under the Act, an "odor of cannabis or burnt cannabis"
cannot create a "reasonable articulable suspicion of a crime" under most
circumstances. N.J.S.A. 2C:35-10c(a). Because that limitation is prospective,
it has no bearing on this appeal.

                                                                           A-1008-20
                                       6
persistent offender under N.J.S.A. 2C:44-3(a), on the first-degree weapons

offense, and argued for a twenty-year prison sentence with a parole disqualifier

of ten years under the Graves Act.          Maintaining his innocence on the

"constructive possession-type" new charges, defendant opposed the State's

motion and moved for sentencing in accordance with the terms of the plea

agreement.

      Following argument at the October 26, 2020 sentencing hearing, the trial

court first determined defendant's arrest on new charges violated the terms of

the plea agreement, and permitted the State to withdraw its sentencing

recommendation.      Although the court recognized "defendant [wa]s merely

charged" and "maintain[ed] his innocence on those charges," the court found

"probable cause to believe that [defendant] committed those offenses based on

the complaint-warrant, his current status, and detention on those charges."

      The trial court also determined the State satisfied the conditions of

N.J.S.A. 2C:44-3(a), and granted the State's motion for an extended term on the

first-degree weapons offense.     Finding aggravating factors three, N.J.S.A.

2C:44-1(a)(3) (risk that defendant will re-offend); six, N.J.S.A. 2C:44-1(a)(6)

(extent and seriousness of defendant's prior record); and nine, N.J.S.A. 2C:44 -

1(a)(9)   (general   and   specific   deterrence),   "clearly   and   substantially

preponderate[d] over the absence of mitigating factors," the court sentenced


                                                                            A-1008-20
                                        7
defendant to an aggregate prison term of sixteen years with an eight-year parole

disqualifier. Citing State v. Pierce, 188 N.J. 155 (2006), the court was satisfied,

"given the defendant's relative youth here, [and] the nature of his prior record

that sentencing in the midrange of the ordinary term would be appropriate to

effectively deter this defendant." 7

      Defendant filed a direct appeal of his sentence, which this court heard on

an excessive sentencing calendar pursuant to Rule 2:9-11.          Thereafter, we

ordered full briefing and placement on a plenary calendar. State v. Cambrelen,

No. A-1008-20 (App. Div. June. 7, 2021).

      Defendant now seeks a remand for resentencing to a ten-year prison term

with a forty-two-month parole disqualifier pursuant to the State's original

recommendation. Defendant also argues his sentence is excessive because it

was increased substantially based on an unadjudicated arrest, and because the

court double counted defendant's aggravated assault conviction.              More

particularly, he raises the following points for our consideration:

                                       POINT I

             THE SENTENCING COURT ABUSED ITS
             DISCRETION BY VACATING THE BARGAINED-

7
  In Pierce, the Court held if the trial court determines the defendant is eligible
for an extended term as a persistent offender, "the range of sentences, available
for imposition, starts at the minimum of the ordinary-term range and ends at the
maximum of the extended-term range." 188 N.J. at 169. Here, that range was
ten years to life imprisonment. N.J.S.A. 2C:43-6(a)(1); N.J.S.A. 2C:43-7(a)(2).

                                                                            A-1008-20
                                          8
            FOR     SENTENCE       AND  INCREASING
            DEFENDANT'S SENTENCE BECAUSE OF A NEW
            CHARGE. THE SENTENCING PROCEDURE WAS
            CONTRARY TO CASE LAW, VIOLATED
            DEFENDANT'S DUE PROCESS RIGHTS AND WAS
            CONTRARY TO THE PRESUMPTION OF
            INNOCENCE. (U.S. CONST. AMEND. XIV; N.J.
            CONST. ART. I, [¶] 1).

            A. Case [L]aw does not Allow a Sentence to be
            Increased Based on a Mere Arrest.

            B. The Increase in Defendant's Sentence Because of his
            Arrest Violated his Due Process Rights and was
            Contrary to the Presumption of Innocence and
            Fundamental Fairness.

                                    POINT II

            THE SENTENCE IMPOSED WAS EXCESSIVE,
            CONTRARY TO THE PRINCIPLES OF THE CODE
            OF CRIMINAL JUSTICE AND DOUBLE COUNTED
            AN ELEMENT OF THE OFFENSE. THE MATTER
            MUST BE REMANDED FOR RESENTENCING.
      Citing an unpublished case from this court, the State counters the trial

court may consider a defendant's prior arrests that did not result in convictions

during sentencing. 8 Because the court found probable cause that defendant



8
  We recognize how readily accessible unreported decisions have become via
the internet. We caution the bar, however, that until the Supreme Court decides
otherwise, unpublished opinions lack precedential value, R. 1:36-3, and
therefore their analytical utility is at best marginal, see Trinity Cemetery Ass'n
v. Twp. of Wall, 170 N.J. 39, 48 (2001) (Verniero, J., concurring) (stating
unpublished opinions "serve no precedential value, and cannot reliably be
considered part of our common law").

                                                                           A-1008-20
                                        9
committed the newly charged offenses, the State further claims defendant's right

to due process was not violated.

      After full briefing, we listed the matter for argument and invited the Office

of the Attorney General of New Jersey (Attorney General), and the Association

of Criminal Defense Lawyers of New Jersey (ACDL-NJ) to appear as amici

curiae, focusing on the appropriate remedy should this court deem the no-new-

charges provision invalid. Both offices accepted our invitation, filed briefs, and

appeared at oral argument.

      Emphasizing the lack of probable cause for the new charges, the ACDL-

NJ argues the trial court erroneously considered the municipal judge's finding

of probable cause and violated defendant's constitutional rights by enhancing

defendant's sentence based on those charges. Similar to defendant, the ACDL-

NJ urges us to remand for resentencing pursuant to the terms of the negotiated

plea agreement.     Following argument, the ACDL-NJ filed supplemental

correspondence clarifying its position, contending the provision is invalid

because it permits an enhanced sentence based on unadjudicated charges that

are unrelated to the admitted crimes.

      As a preliminary matter, the Attorney General urges us to leave

undisturbed the no-show/no-recommendation condition of negotiated plea

agreements as sanctioned by New Jersey courts in State v. Shaw, 131 N.J. 1


                                                                            A-1008-20
                                        10
(1993) and State v. Subin, 222 N.J. Super. 227 (App. Div. 1988). Contending a

sentencing court cannot ensure the State would have consented to the same plea

agreement absent the offending provision, the Attorney General also argues that

should we deem the provision invalid, the plea agreement should be vacated and

the parties returned to their original positions. The Attorney General asserts the

parties should have the opportunity to renegotiate a new plea agreement or

proceed to trial.

                                       II.

      We commence our de novo review, see State v. Nance, 228 N.J. 378, 393

(2017), with well-established principles.        "'Plea bargaining [is] firmly

institutionalized in this State as a legitimate, respectable and pragmatic tool in

the efficient and fair administration of justice.'" State v. Means, 191 N.J. 610,

618 (2007) (quoting State v. Taylor, 80 N.J. 353, 360-61 (1979)). "A key

component of plea bargaining is the 'mutuality of advantage' it affords to both

[the] defendant and the State." Id. (quoting Taylor, 80 N.J. at 361). Thus, in

many respects, a plea agreement is governed by contract principles, but an

agreement between the State and a defendant is not binding on the sentencing

judge. See id. at 622. As the Court observed in Means:

                   When two parties reach a meeting of the minds
             and consideration is present, the agreement should be
             enforced. The essence of a plea agreement is that the
             parties agree that [the] defendant will plead guilty to

                                                                           A-1008-20
                                       11
             certain offenses in exchange for the prosecutor's
             recommendation to dismiss other charges and suggest a
             certain sentence, all subject to the right of the court to
             accept or reject the agreement in the interests of justice.

             [Ibid.]

      Moreover, "[t]he validity of a plea agreement is guided by considerations

of fundamental fairness and public policy." Subin, 222 N.J. Super. at 237.

Indeed, "[t]he overall consideration when evaluating a particular plea agreement

is fairness." Ibid.

      In Subin, we held "a component of a plea agreement that provides for an

increased sentence when a defendant fails to appear that is voluntarily and

knowingly entered into between a defendant and the State does not offend public

policy." Id. at 238-39. We recognized, however, that the enhanced sentence

may not be imposed automatically simply because a defendant failed to appear.

Id. at 239; see also State v. Wilson, 206 N.J. Super. 182, 184 (App. Div. 1985)

(holding "a sentence based entirely upon non[-]appearance in court is an illegal

sentence"). We reiterated the sentencing court may consider the defendant's

reasons for failing to appear, but those reasons "'must . . . be relevant to

identified sentencing guidelines.'"     Subin, 222 N.J. Super. at 239 (quoting

Wilson, 206 N.J. Super. at 184). That is because a trial court must sentence a

defendant in accordance with the applicable sentencing provisions of the Code

of Criminal Justice, N.J.S.A. 2C:1-1 to 104-9, which do not specifically include

                                                                           A-1008-20
                                         12
the "defendant's appearance for sentence [a]s one of those criteria." Wilson, 206

N.J. Super. at 184.

      Thereafter, the Supreme Court in Shaw established guidelines to ensure

sentencing courts did not automatically impose an enhanced sentence under a

Subin plea.9 131 N.J. at 15-17. In Shaw, the defendants in separate cases faced

mandatory minimum terms of imprisonment for distribution of drugs within

1000 feet of school property, N.J.S.A. 2C:35-7. Id. at 3-6. In both cases, the

negotiated plea agreements contained a no-show/no-waiver provision of the

mandatory minimum term.        Id. at 3.    The Court upheld the provision but

cautioned:   "Not every violation of the waiver conditions by an accused

defendant will result in automatic imposition of a mandatory sentence." Id. at

16. The Court elaborated:

             The automatic imposition of enhanced punishment for
             a non-appearance without holding a hearing or
             considering an explanation would be unwarranted. The
             court must provide a fair hearing to determine whether
             the violation of the terms of the arrangement warrants
             its revocation.      The process is deliberate, not
             perfunctory. The court will consider the explanation
             for the non-appearance in the context of all the
             circumstances . . . . The court will then determine
             whether in the circumstances the breach is material to
             the plea and therefore warrants revocation of the

9
   The courts and counsel commonly refer to a plea agreement, permitting the
State to revoke its sentencing recommendation, or recommend a harsher
sentence if a defendant fails to appear for sentencing or incurs new charges while
released pending sentencing, as a "Subin plea."

                                                                           A-1008-20
                                       13
            prosecutor's waiver of mandatory sentence. [(Shaw
            hearing)]. . . . Obviously, judges are not automatons,
            and if the enforcement of the plea would be
            fundamentally unfair, courts, as the "fulcrum" of the
            system, retain the necessary judicial power under Rule
            3:21-1 to avoid a miscarriage of justice. See State v.
            Smullen, 118 N.J. 408, 416-18 (1990) (allowing court
            before sentencing to permit defendant to withdraw
            guilty plea in the interests of fundamental fairness or to
            avoid miscarriage of justice).

            [Id. at 16-17 (citation omitted).]

      Notably, the provisions at issue in Shaw and Subin permitted the State to

withdraw its recommendation and seek an enhanced penalty not only if the

defendants failed to appear at sentencing, but also if they were arrested after

their release from custody but before sentence was imposed. Id. at 4; Subin, 222

N.J. Super. at 229. Both cases, however, were decided under the no-show

provisions of the plea agreements. Shaw, 131 N.J. at 17-19; Subin, 222 N.J.

Super. at 237-40. Following the Court's guidance in Shaw, we have upheld no-

show provisions, provided the trial court considered the defendant's reasons for

non-appearance. See, e.g., State v. Diggs, 333 N.J. Super. 7, 11 (App. Div.

2000) ("Because the trial judge found [the] defendant's non-appearance to be

willful and without good cause, the prosecutor's revocation of the waiver of the

minimum term was permitted.").

      In the present matter, however, defendant's sentence was enhanced

because he was arrested while released pending sentencing, not for his failure to

                                                                          A-1008-20
                                       14
appear. Because defendant's arrest on the new charges led to his detention, he

was – of course – escorted from jail to his rescheduled sentencing hearing. Thus,

only the "[n]ew charges, no rec[ommendation]" term of the Subin plea was

triggered. Recognizing defendant maintained his innocence on the new charges,

the trial court nonetheless was persuaded probable cause had been established

that defendant committed the offenses and defendant therefore violated the

terms of the plea agreement. 10

      After granting the State's motion for an extended term and imposing

sentence, the court permitted defendant to "say anything [he]'d like to say."

Acknowledging he had "made a lot of bad decisions in [his] life," defendant told

the court:

             [M]y intentions was [sic] to come here, and I didn't
             expect to catch these charges . . . because these charges
             is [sic] what are making me eligible for this extended
             term. I was just catching a ride home. I know [the new
             charges have] nothing to do with this case. It's a whole
             'nother [sic] case. But I didn't know what was going
             on. I was just basically a victim of being at the wrong
             place at the wrong time, you know?

                   ....

                   I take full responsibility for anything I ever did.
             As you can see in your paperwork probably, any time I
             ever got in trouble I came and turned myself in. . . . I

10
   At the time of defendant's sentencing hearing, the new charges were pending
presentation to a grand jury. We were advised during oral argument at the
excessive sentencing hearing that the matter had been indicted.

                                                                          A-1008-20
                                        15
                take full responsibility for what I did. But with these
                new charges, I could honestly tell you I had nothing to
                do with that. . . . I was getting a ride home.

After hearing additional arguments from the attorneys, the court reiterated its

reasons for granting the State's motion for an extended term and sentencing

defendant to an aggregate sixteen-year prison term with an eight-year parole

disqualifier.

      On appeal, defendant argues the trial court failed to conduct the

"deliberate" process articulated by the Court in Shaw. See 131 N.J. at 16-17.

Instead, the court voided the plea agreement and granted the State's motion

before affording defendant the opportunity to speak on his own behalf.

Defendant contends the court therefore failed to:          make factual findings

concerning his assertions; weigh the likelihood of his conviction on the new

charges against "the protections of the presumption of innocence"; and advise

defendant he could present the testimony of witnesses or other evidence for the

court's consideration. In sum, defendant argues he "was entitled to more due

process protections than that afforded defendants alleged to have breached an

agreement to appear at sentencing because the breach here involves a new charge

of which defendant is presumed innocent."

      The State counters a Shaw hearing was unnecessary in this matter because

the purpose of the hearing is for the court to consider defendant's reasons for


                                                                          A-1008-20
                                          16
failing to appear at sentencing.     Because the municipal judge issued the

complaint-warrant after making a probable cause determination, and the trial

court determined the new charges were therefore supported by probable cause,

the State contends defendant was not deprived of his right to due process.

According to the State: "That is due process in operation." We disagree.

      In our view, that portion of the Subin plea agreement permitting the State

to withdraw its sentencing recommendation and seek an enhanced penalty, or

request an alternative enhanced sentence that was agreed upon at the time of the

guilty plea, based solely on defendant's arrest on new charges is fraught with

constitutional peril. Although defendant in the present matter denied the charges

when afforded the opportunity to speak at the sentencing hearing, another

similarly situated defendant may be unable to explain the circumstances of a

new arrest without self-incrimination. In either case, the defendant's Fifth

Amendment rights hang in the balance.

      Conversely, defendants who violate a Subin plea by failing to appear at

sentencing for reasons other than committing new crimes may explain their non-

appearance without jeopardizing their constitutional rights. For example, a

defendant may have been ill and under a doctor's care on the original sentencing

date. See, e.g., Wilson, 206 N.J. Super at 183. Under those circumstances, the




                                                                          A-1008-20
                                       17
due process protections afforded pursuant to a Shaw hearing would not

contravene the Fifth Amendment.

      In the present matter, the trial court granted the State's motion for an

extended term premised on a finding of probable cause that defendant committed

the new charges and thus violated the no new-charges provision of the

negotiated plea agreement. Ultimately, however, those charges may result in an

acquittal or dismissal, thereby causing an unjust result. See State v. Melvin, 248

N.J. 321, 347-52 (2021) (holding the due process principles inherent in Article

I, paragraph 1 of the New Jersey Constitution and the doctrine of fundamental

fairness protected the defendant from a sentencing judge's improper use of facts

related to charges for which the defendant was acquitted).

      Because the charges were pending when defendant was sentenced, the

allegations were unproven. As the Attorney General candidly acknowledged

during oral argument before us, if defendant is acquitted on the new charges, he

would have a valid basis to move for resentencing. See State v. Murray, 162

N.J. 240, 247 (2000) (providing an illegal sentence "may be corrected at any

time before it is completed"); see also R. 3:21-10(b)(5). But that potential

remedy does not cure the present injustice. We discern no constitutionally

significant distinction between a sentencing court's consideration of acquitted

conduct and pending charges to enhance a defendant's sentence.           "Such a


                                                                           A-1008-20
                                       18
practice defies the principles of due process and fundamental fairness." Melvin,

248 N.J. at 349. We invalidate the no-new-charges provision here because, as

defendant and the ACDL-NJ argue, the provision unlawfully permits the court

to enhance a defendant's sentence based on unadjudicated charges that are

unrelated to the admitted crimes. We therefore hold only a no-new-arrest or no-

new-charges portion of a Subin plea provision is void ab initio.

      We hasten to add the State is not prejudiced by our holding. The State

may argue a defendant's arrest on new charges while released pending

sentencing should be considered by the trial court when weighing the

aggravating and mitigating factors for the crimes to which defendant pled guilty.

See, e.g., State v. Rice, 425 N.J. Super. 375, 382 (App. Div. 2012) ("Adult

arrests that do not result in convictions may be 'relevant to the character of the

sentence . . . imposed.'" (quoting State v. Tanksley, 245 N.J. Super. 390, 397

(App. Div. 1991))). The State may also argue any sentence on the new charge

should run consecutively to the sentence imposed on the initial charges . See

N.J.S.A. 2C:44-5(h) (mandating consecutive terms of imprisonment, absent

certain findings, when a defendant is sentenced for an "[o]ffense committed

while released pending disposition of a previous offense").

      Having invalidated the offending plea provision, we turn to the

appropriate remedy. Citing State v. Hess, 207 N.J. 123 (2011), the Attorney


                                                                           A-1008-20
                                       19
General essentially argues removing the no-new-charges provision of the plea

agreement eliminates a key term of that agreement. Because the State opposed

defendant's application for release pending sentencing, it may have offered

defendant a higher sentence without the inclusion of the provision. As such, " in

the absence of the original plea agreement's terms, there may be no meeting of

the minds between the State and defendant." Id. at 160. The Attorney General

thus argues the parties should be permitted to return to their "pre-plea positions"

to negotiate a new plea agreement or proceed to trial. See State v. Warren, 115

N.J. 433, 450 (1989) (holding a plea "must be vacated" if it was premised on a

"negotiated-sentence practice" that was "unauthorized and improper" under the

Code); see also State v. Bell, __ N.J. __, __ (2022) (slip op. at 36).

      Recently, in Bell, the Court considered the validity of the defendant's

convictions for two counts of second-degree leaving the scene of an accident

resulting in death, N.J.S.A. 2C:11-5.1, following a guilty plea. Id. at __ (slip

op. at 2). Upholding our decision that the defendant committed only one crime,

the Court disapproved of our modification of his sentence to five years. Id. at

__ (slip op. at 35-36). The Court therefore reversed our "judgment to amend sua

sponte the sentence imposed by the trial court in a manner not contemplated by

the terms of the plea agreement negotiated by the parties in good faith and




                                                                            A-1008-20
                                        20
approved by the trial court under Rule 3:9-2."11 Id. at __ (slip op. at 4). The

Court concluded the proper remedy was a remand "to permit the parties to

negotiate a new plea agreement that the trial court finds acceptable or otherwise

schedule the case for trial." Ibid.

        Although the circumstances in the present matter are distinguishable from

those in Bell, the Court's reasoning applies with equal force. We therefore

remand the matter to the trial court to afford the parties the opportunity to

renegotiate the plea agreement without the offending no-new-charges provision

or proceed to trial.

        Having substantially agreed with the contentions raised in point I of

defendant's merits brief, our disposition makes it unnecessary to consider the

arguments raised in point II.

        Reversed and remanded. We do not retain jurisdiction.




11
     Pursuant to Rule 3:9-2, the trial court may refuse to accept a guilty plea.

                                                                             A-1008-20
                                         21